DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,282,955 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-18 of the instant application is encompassed by the subject matter of the Claim 1-19 of U.S. Patent No. 11,282,955 B2 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No. 11,282,955 B2
1
19
2
2
3
1
4
3 and 4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.	
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the following limitations of claim 1 (specifically “…first gate polysilicon formed above the active layer and having a first polysilicon gate spacer laterally disposed next to the first gate polysilicon; second gate polysilicon formed above the active layer and having a second polysilicon gate spacer laterally disposed next to the second gate polysilicon, the source connection region being laterally disposed between the first polysilicon gate spacer and the second polysilicon gate spacer; a first gate shield formed above the first gate polysilicon; a second gate shield formed above the second gate polysilicon; a dielectric region formed over the active layer; and a metal source contact extending vertically from a top surface of the dielectric region to the source connection region, the metal source contact being laterally disposed between the first polysilicon gate spacer and the second polysilicon gate spacer) when taken in combinations with all other limitations.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the following limitations of claim 3 (specifically “…forming in the active layer between the first gate and the second gate using a lateral extent of the first gate polysilicon and a lateral extent of the second gate polysilicon as a mask, a deep well of a second conductivity type, a shallow well of the second conductivity type, a source region of the first conductivity type, and a channel region segmented into a first channel region of the second conductivity type, and a second channel region of the second conductivity type; and forming in the active layer using one or more mask regions, a first drift region of the first conductivity type, a second drift region of the first conductivity type, a first drain region of the first conductivity type, a second drain region of the first conductivity type, and a source connection region of the second conductivity type) when taken in combinations with all other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828